Citation Nr: 1718763	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a bilateral eye disorder, to include dry eyes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1979 to September 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, including the transcript of the June 2012 Board hearing presided over by the undersigned Veterans Law Judge. 

In January 2014 and May 2016, the issues on appeal were remanded by the Board for further development, and the case is again before the Board for further appellate proceedings.  

The Board notes that the appeal for entitlement to service connection for PTSD has been perfected and certified to the Board.  However, review of the claims file reveals that the issue is waiting the scheduling of a hearing before the Board.  Therefore, the Board defers acceptance of jurisdiction over this appeal at this time, pending the scheduling of a hearing before the Board.  

The issues of entitlement to service connection for a left knee disability, a right knee disability, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's current dry eyes are not etiologically related to service; the Veteran's photophobia is a symptom of, and therefore caused by, a nonservice-connected disability; and, the Veteran's refractive error is not a disability that is compensable under VA regulations.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In May 2016, the Board remanded the issue regarding a bilateral eye disorder and directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's dry eyes that had been diagnosed in a March 2009 VA examination are related to service.  The AOJ obtained an opinion in September 2016, and the examiner stated that the Veteran's dry eyes appears to be an acute condition and therefore not related to service.  Though the VA examiner did not reconcile this finding with the Veteran's continued use of artificial tears during the appeal period, the Board notes that the Veteran expressly noted in his January 2011 Form 9 that he never complained of dry eye and that dry eyes is a condition the VA examiner gave him after his VA examination.  There is no lay argument from the Veteran, to include at his June 2012 Board hearing, that his currently diagnosed dry eyes began in service or are related to his reported in-service events.  The Veteran also expressly stated in his January 2011 Form 9 that the disability for which he claims VA benefits is sensitivity to light.  Therefore, remand for an addendum VA medical opinion is not necessary, as such an opinion would not possibly provide information to substantiate a claim for service connection for the Veteran's claimed eye symptoms of photophobia.  38 C.F.R. § 3.159.  Because the AOJ obtained a VA medical opinion that provided sufficient information for the Board to render an informed decision as to service connection for the Veteran's claimed bilateral eye disability, the purpose of this remand directive has been satisfied.  The appeal was readjudicated in an September 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letter in February 2009, in which the Veteran was notified of how to substantiate his claim for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Further, during the appeal period the Veteran was afforded VA examinations in March 2009, April 2014, June 2016, and an addendum medical opinion followed in September 2016.  The examiners each conducted an examination and together, along with the obtained September 2016 VA medical opinion, provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations, in conjunction with the other lay and medical evidence of record, are adequate for purposes of determining service connection.

Service Connection 

The Veteran contends that entitlement to service connection for a bilateral eye disability is warranted.  Specifically, the Veteran testified in the June 2012 Board hearing that he was too close to C4 and it exploded while he was in service.  He stated that it was a bright light and it didn't bother him then, but as time went on he started getting headaches and seeing spots.  The Veteran testified that he is prescribed glasses.  The Veteran also noted in his January 2011 Form 9 that he is claiming VA compensation for his symptom of sensitivity to light, which he argues causes his headaches.  The Board notes that in a July 2016 rating decision, the RO reopened and denied entitlement to service connection for headaches with dizziness, and the Veteran and his representative were provided notice of this determination in July 2016, with a copy of his appellate rights.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, to establish entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the appeal period, the Veteran was diagnosed with dry eyes on the March 2009 VA examination, and the Veteran has also been diagnosed with refractive error, such in the June 2016 VA examination.  The Veteran also has vision symptoms characterized as photophobia, as noted in the June 2016 VA examination.    

First, regarding the Veteran's refractive error, service connection may not be granted for refractive error of the eyes, as it is not considered a disease or injury in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Thus, under the law, service connection is not warranted for the Veteran's refractive error of the eye.  

Second, regarding dry eyes, the Board notes that the Board broadened the issue on appeal to include the current diagnosis of dry eyes, based on the diagnosis rendered by the March 2009 VA examiner.  However, the Veteran expressly noted in his January 2011 Form 9 that he never complained of dry eye and that that is a condition the VA examiner gave him after his VA examination.  There is no lay argument from the Veteran that his currently diagnosed dry eyes began in service or are related to his reported in-service events.  Further, in the September 2016 VA medical opinion, after reviewing the claims file, the Veteran's medical history, and lay statements, Dr. A. T. stated that the Veteran's March 2009 diagnosis of dry eye appears to be an acute finding and it is not related to service.  There is no evidence to indicate that the Veteran's dry eyes are etiologically related to service.  For these reasons, and given that the Veteran has not shown an intent to claim VA benefits for dry eyes and has not provided any argument to show that dry eyes is related to service, an etiologically relationship between the Veteran's current dry eyes and service is not shown, and service connection for dry eyes is not warranted.  

Third, the preponderance of the evidence is against a finding that the Veteran's claimed photophobia is an ocular disability that is etiologically related to service.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports that he was exposed to C4 explosion with bright light in service.  The Veteran is also competent to report that he experiences headaches with sensitivity to light.  The Board also acknowledges that in a March 1982 service treatment record, the Veteran complained of pain to both eyes and sensitivity to light.  

However, the Board finds that the determinations as to the nature and etiology of the Veteran's claimed symptoms are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training.  Thus, his contention that his current symptoms of sensitivity to light and seeing spots and pain in the eyes, characterized by the medical evidence as photophobia, is an ocular disorder that is related to service, to include in-service exposure to a C4 explosion with bright light, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinion that his claimed vision symptoms are manifestations of an ocular disability and are related to service has no probative value.  Because the Veteran is not competent to provide such a medical opinion, the question of credibility of his lay opinion is not reached.  

The September 2016 VA medical opinion and June 2016 VA examination rendered by Dr. A. T. has probative value and shows that the Veteran's photophobia is a symptom of headaches and is caused by headaches.  Dr. A. T.'s opinion has high probative value because the opinion was rendered by a physician with expertise in optometry who has the requisite expertise to render an opinion as to etiology of an ocular disability and to render a diagnosis and opinion as to the nature and etiology of vision symptoms, Dr. A. T. based her opinion on examination of the Veteran, she reviewed the claims file, she supported the opinion with rationale, and she rendered the opinion on the Veteran's history and lay statements and covered all relevant bases.  

In September 2016 VA medical opinion and June 2016 VA examination, Dr. A.T.. noted that she reviewed the claims file.  She also noted the Veteran's subjective history that his eyes hurt and he gets headaches watching television and reading with glasses.  The Veteran also reported difficulty seeing and the use of artificial tears.  The Veteran also reported that he was exposed to an explosion in 1980 and at that time he couldn't see for a few hours, and he reported that since then he gets headaches and will see "stars" in his vision that will move during the time of headache.  The Veteran reported photophobia outdoors and indoors.  In the June 2016 VA examination report and in the September 2016 VA medical opinion,  Dr. A. T. stated that the Veteran has no "ocular condition" found on the examination other than refractive error.  She stated that photophobia is a "symptom reported that occurs with the Veteran's complaint of headache."  The Board notes that this opinion is supported by the Veteran's lay reports of symptoms, which reflect that his headaches and photophobia occur together.  She stated that she cannot diagnose the type of headache because that is out of her scope of practice.  Dr. A. T. also noted in the June 2016 VA examination report that though photophobia was shown on an eye exam in service in March 1982, the note reflects that no fundus exam was performed and no ocular diagnosis was found.  

On review, and given Dr. A. T.'s medical opinions and findings, the preponderance of the evidence is against a finding that the Veteran's claimed symptoms, characterized as photophobia, is related to service.  Indeed, the probative medical evidence shows that the Veteran's photophobia is secondary to a headaches disorder.  Thus, an etiological relationship between the Veteran's photophobia and service is not shown, and service connection is not warranted for the Veteran's claimed photophobia.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Further, the competent and probative medical evidence shows that the Veteran's claimed photophobia is secondary to his headache disability, which has been denied entitlement to service connection and which is not on appeal before the Board.  A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Because the Veteran's claimed photophobia is essentially caused by a nonservice-connected headache disability, service connection on a secondary basis for photophobia is not warranted.  

Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a bilateral eye disorder is denied. 


REMAND

Pursuant to the Board's May 2016 remand directives, the AOJ afforded the Veteran a VA examination in July 2016 to determine the nature and etiology of the Veteran's bilateral knee disability and back disability, and the VA examiner provided an addendum opinion in September 2016.  Thereafter, in a February 2017 Appellant's Brief, the Veteran's representative raised the theory of entitlement to service connection for a bilateral knee disability and a back disability as secondary to the Veteran's service-connected bilateral foot disability.  For this reason, a VA addendum medical opinion should be obtained to determine whether the Veteran's bilateral knee or back disabilities were caused or aggravated by the bilateral foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).        

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum opinion from the medical professional who provided the September 2016 VA medical opinion (or suitable substitute) regarding the bilateral knees and back.  Make the claims file available to the examiner for review of the case.  

(a) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's left knee disability, right knee disability, or back disability was caused by the Veteran's service-connected bilateral foot disability.  

(b) For any disability that was not caused by the bilateral foot disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability was aggravated (i.e., chronically worsened) beyond the natural progress the Veteran's service-connected bilateral foot disability

If aggravation is found, the examiner should address the following medical issues to the extent possible:  (b)  the baseline manifestations of the such above disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected bilateral foot disability.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


